DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claim 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "the RFID system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the radar transmitter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the RFID reader circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a speed" in line 1.  There is antecedent basis for this limitation in the claim.
Claim Objections
Claims 19 is objected to because of the following informalities:  Claim 19, line 2 recites “reflected the electromagnetic”. It appears the words are in the wrong order and should read “the reflected electromagnetic”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand (US 20100253481) in view of Pellerano et al (US 20070279225). Zand teaches (claim 1) a radio frequency identification (RFID) tag (abs, “This invention makes possible small size, long range, reliable, low-power, low-cost RFIDs”), comprising: an antenna; a transceiver coupled to the antenna and configured to receive radar signals transmitted by a radar system (para 47 and 54, “an ultra wideband (UWB) transceiver 109, transmits a narrowband carrier 105 to energize an RFID Tag 103. The RFID Tag's Antenna 102 which may have negative or positive gain, receives energy from this transmission, and transfers said energy to the Tag's Microchip”), wherein the radar system receives reflection of the radar signals and determines at least one of distance, direction and speed of the RFID tag from the reflection of the radar pulses (para 47 “It then determines the distance between Reader and Tag by subtraction of the processing delay from half the round-trip time of flight and multiplication of the result by the speed of light.” and 54); and (claim 2) the controller is coupled to the transceiver to modulate the reflection of the radar pulses when a radar transmitter transmits the radio frequency electromagnetic wave in a first mode; and the radar transmitter is configured to transmit in a second mode to determine a range of the RFID tag (para 47 “It then determines the distance between Reader and Tag by subtraction of the processing delay from half the round-trip time of flight and multiplication of the result by the speed of light.” and 54, “The Tag's Microchip 101 thus enters awake mode from asleep, establishes ). Zand does not teach the radar signals being pulse signals and a controller coupled to the transceiver to modulate the reflection of the radar signals according to one or more parameters stored in the RFID tag that characterize radar signals used in the system. Pellerano teaches the radar signals being pulse signals (para 17, “a form of pulse width modulation may be used in which the duration of each separate transmission from the RFID tag”) and a controller coupled to the transceiver to modulate the reflection of the radar signals according to one or more parameters stored in the RFID tag that characterize radar signals used in the system (claim 5, “the pulse width modulation circuit is operable to cause the second circuit to transmit for a first time period to represent a binary `one`, and to transmit for a second time period, different than the first time period, to represent a binary `zero”). It would have been obvious to modify Zand to include the radar signals being pulse signals because it is merely a substitution of a well-known signal types with no new or unexpected results. It would have been obvious to modify Zand to include a controller coupled to the transceiver to modulate the reflection of the radar signals according to one or more parameters stored in the RFID tag that characterize radar signals used in the system because it would allow the RFID tag to communicate with the RFID reader.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand in view of Pellerano as applied to claim 1 above, and further in view of Flax (US 20080180218). Flax teaches (claim 3) the controller is configured to determine a pulse repetition frequency of signals of the radar system to modulated the data (para 24, “microcontroller 26 determines and dynamically alters the time frequency transmission of the RF signal 32 and Bit Pattern. Signals 32 are sent in a range of ). It would have been obvious to modify Zand in view of Pellerano to include the controller is configured to determine a pulse repetition frequency of signals of the radar system to modulated the data because it is a substitution of a well-known characteristics of a radar signal with no new or unexpected results.
Claim 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand (US 20100253481) in view of Pellerano and Nitzan et al (US 20060001525). Zand teaches (claim 4) a radio frequency identification (RFID) system (abs), data in reflected radar signals reflected from the RFID tag is modulated (para 36, “this invention what is intended by a narrowband carrier is a continuous or hopping wave with or without modulated data with a maximum bandwidth of 150 MHz”, 47 and 54); and a radar system including: a radar transmitter, a radar receiver, and an RFID reader circuit (abs “the transceiver technology aboard the Reader”, and para 47 and 54), wherein: the radar receiver receives of radio frequency electromagnetic wave transmitted by the radar transmitter and reflected by the RFID tag (para 51, ”ultra wideband signal of communicating data between Reader and Tag in this invention, allows and benefits from reflections in the path from Tag to Reader and vice versa”), the RFID reader circuit determines, from the radio frequency electromagnetic wave received by the radar receiver (para 54, “reader receives this information from the Tag 103”), the data reflected by the RFID tag (para 54, “reader receives this information from the Tag 103”), and the radar system determines at least one of distance, direction and speed of objects based on pulses of radio frequency electromagnetic wave transmitted by the radar transmitter and received by the radar receiver (para 47 “It then determines the distance between Reader and Tag” and 54), (claim 5) the radar transmitter transmits the radio frequency electromagnetic wave in a first mode to allow the RFID reader circuit to determine the data (para 51, “It then determines ”); and the radar transmitter is to transmit in a second mode to determine a range of the RFID tag (para 47, “It then determines the distance between Reader and Tag” and 54). Zand does not teach the radar signals being pulse signals and the object modulates the data on the pulses reflected by the object using a controller according to one or more parameters stored in the object that characterize radar signals used in the system and a controller that adjusts states of the RFID tag, wherein: the states include a first state and a second state, the RFID tag is more reflective in the second state than in the first state. Pellerano teaches (claim 4) the radar signals being pulse signals (para 17, “a form of pulse width modulation may be used in which the duration of each separate transmission from the RFID tag”) and a controller coupled to the transceiver to modulate the reflection of the radar signals according to one or more parameters stored in the RFID tag that characterize radar signals used in the system (claim 5, “the pulse width modulation circuit is operable to cause the second circuit to transmit for a first time period to represent a binary `one`, and to transmit for a second time period, different than the first time period, to represent a binary `zero”). It would have been obvious to modify Zand to include the radar signals being pulse signals because it is merely a substitution of a well-known signal types with no new or unexpected results. It would have been obvious to modify Zand to include the object modulates the data on the pulses reflected by the object using a controller according to one or more parameters stored in the object that characterize radar signals used in the system because it would allow the RFID tag to communicate with the RFID reader. Nitzan teaches (claim 4) a controller that adjusts states of the RFID tag, wherein: the states include a first state and a second state, the RFID tag is more reflective in the second state than in the first state (para 21 and 164 “the RCS is another measure of reflection”). It would have been obvious to modify Zand to include a controller that .
Claim 6-8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand in view of Pellerano and Nitzan as applied to claim 4 above, and further in view of Flax (US 20080180218). Flax teaches (claim 6-7) the RFID tag modulates the radio frequency electromagnetic wave according to a predetermined characteristic of electromagnetic waves transmitted by the radar transmitter and the characteristic includes a pulse repetition frequency (para 24, “microcontroller 26 determines and dynamically alters the time frequency transmission of the RF signal 32 and Bit Pattern. Signals 32 are sent in a range of about 1 per second to about 1 per minute”). It would have been obvious to modify Zand in view of Pellerano and Nitzan to include the RFID tag modulates the radio frequency electromagnetic wave according to a predetermined characteristic of electromagnetic waves transmitted by the radar transmitter and the characteristic includes a pulse repetition frequency because it is a substitution of a well-known characteristics of a radar signal with no new or unexpected results. Zand teaches (claim 8) the radar system is configured to determine a position of the RFID tag based on a round trip time of the radio frequency electromagnetic wave (para 47, “It then determines the distance between Reader and Tag by subtraction of the processing delay from half the round-trip time of flight and multiplication of the result by the speed of light.”).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand in view of Pellerano, Nitzan, and Flax as applied to claim 7 above, and further in view of Shafer (US 20080061976). Shafer teaches (claim 9) the radar system is configured to determine a speed of the RFID tag based on a Doppler frequency shift in the radio frequency monitoring the relative directional movement and speed of an article within an RFID interrogation zone by use of Doppler detection circuitry incorporated within an RFID surveillance system”). It would have been obvious to modify Zand in view of Pellerano, Nitzan, and Flax to include the radar system is configured to determine a speed of the RFID tag based on a Doppler frequency shift in the radio frequency electromagnetic wave reflected by the RFID tag because it would help track the object.
Claim 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand (US 20100253481) in view of Pellerano and Federman (US 6456191). Zand teaches (claim 10) a radio frequency identification (RFID) reader (abs and para 11), comprising: a transmitter configured to transmit a radio frequency electromagnetic wave (para 47 and 54, “transmitting a 500 MHz wide ultra wideband”); a receiver configured to receive the signals of the radio frequency electromagnetic wave reflected by an object (para 47, 51, “communicating data between Reader and Tag in this invention, allows and benefits from reflections in the path from Tag to Reader” and 54) a radar circuit of a radar system configured to determine at least a distance, a direction or a speed of the object based on signals of radio frequency electromagnetic wave reflected by the object and received in the receiver (para 47, “It then determines the distance between Reader and Tag” and 54); and a reader circuit configured to determine data modulated on the signals of radio frequency electromagnetic wave reflected by the object and received in the receiver (para 47 and 54, “ultra wideband signal of communicating data between Reader and Tag in this invention”), (claim 12) the reader circuit controls the transmitter to modulate data on a radio frequency electromagnetic wave transmitted by the transmitter (abs and para 27, 36, ”this invention what is intended by a narrowband carrier is a continuous or hopping wave with or without ”). Zand does not teach the radar signals being pulse signals and the object modulates the data on the pulses reflected by the object using a controller according to one or more parameters stored in the object that characterize radar signals used in the system and a predetermined number of bits of the data are modulated on each of the pulses reflected by the object. Pellerano teaches (claim 10) the radar signals being pulse signals (para 17, “a form of pulse width modulation may be used in which the duration of each separate transmission from the RFID tag”) and a controller coupled to the transceiver to modulate the reflection of the radar signals according to one or more parameters stored in the RFID tag that characterize radar signals used in the system (claim 5, “the pulse width modulation circuit is operable to cause the second circuit to transmit for a first time period to represent a binary `one`, and to transmit for a second time period, different than the first time period, to represent a binary `zero”). It would have been obvious to modify Zand to include the radar signals being pulse signals because it is merely a substitution of a well-known signal types with no new or unexpected results. It would have been obvious to modify Zand to include the object modulates the data on the pulses reflected by the object using a controller according to one or more parameters stored in the object that characterize radar signals used in the system because it would allow the RFID tag to communicate with the RFID reader. Federman teaches a predetermined number of bits of the data are modulated on each of the pulses reflected by the object (col 5, lines 39-56, “The master TX/RX time line also shows the first three time windows (the bit 23 window, the bit 22 window and the bit 21 window) of the exchange between the master and the two tags. The first time window of any exchange between a master and one or more tags begins at a predetermined time period after the master sends the bit-by-bit command”). It would have been obvious to modify Zand .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand in view of Pellerano, and Federman as applied to claim 10 above, and further in view of Ryou et al (US 20090303007). Ryou teaches (claim 11) a duplexer configured to couple the radar circuit to the transmitter and the receiver in a first mode, and couple the RFID reader circuit to the transmitter and the receiver in a second mode (abs and para 9 and 10” The RFID reader may transmit or receive different frequency band signals with a time delay so that data transmission/reception of high reliability is guaranteed”). It would have been obvious to modify Zand in view of Pellerano, and Federman to include a duplexer configured to couple the radar circuit to the transmitter and the receiver in a first mode, and couple the RFID reader circuit to the transmitter and the receiver in a second mode because it is one of multiple method to switch between operating modes with no new or unexpected results.
Claim 13 and 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand in view of Pellerano, and Federman as applied to claim 10 above, and further in view of Anderson (US 8045654). Anderson teaches (claim 13) the receiver has a matched filter configured to receive an input signal generated according to the pulses of radio frequency electromagnetic wave reflected by the object and received in the receiver (col 1, lines 54-62, “received signal is passed through a matched filter to produce a compressed pulse of width 1/B”) and (claim 14) a pulse width of an output of the matched filter is smaller than a pulse width of the input (col 1, lines 54-62, “The pulse compression ratio is equal to BT. Frequency and phase modulations are typically used for pulse compression”). It would have been obvious to modify Zand Pellerano, and Federman to include the receiver has a matched filter configured to receive an input signal generated according to the pulses of radio frequency electromagnetic wave reflected by the object and received in the receiver and a pulse width of an output of the matched filter is smaller than a pulse width of the input because it would filter out the maximum amount of signal out of the received signal.
Claim 15 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand (US 20100253481) in view of Pellerano and Nitzan et al (US 20060001525). Zand teaches (claim 15) a method, comprising transmitting an electromagnetic wave from a radar transmitter toward an object having an RFID tag (para 54, “establishing communication 122 with and transmitting a 500 MHz wide ultra wideband signal”), the electromagnetic wave including a signal of an electromagnetic wave configured to allow a radar system to monitor at least one of distance, direction and speed of objects (para 47, “It then determines the distance between Reader and Tag” and 54); receiving, in a radar receiver of the radar system, the electromagnetic wave reflected by the RFID tag (para 47, 51, “this invention, allows and benefits from reflections in the path from Tag to Reader” and 54); determining, by the radar system, at least a distance, a direction, or a speed of the object; and extracting, via a reader circuit (para 47, “It then determines the distance between Reader and Tag”), the data modulated on the electromagnetic wave reflected by the RFID tag and received in the radar receiver (para 47, 51, “The ultra wideband signal of communicating data between Reader and Tag in this invention” and 54), (claim 19) the radar transmitter continuously transmitting the electromagnetic wave while the radar receiver receives reflected the electromagnetic wave (para 36, “this invention what is intended by a narrowband carrier is a continuous or hopping wave with or without modulated data with a maximum bandwidth of 150 MHz, and what is intended by a wideband ”); and the method further comprises: comparing the electromagnetic wave transmitted by the radar transmitter and the reflected electromagnetic wave received by the radar receiver to determine a round trip time of the reflected electromagnetic wave (para 39 and 47, “the distance between Reader and Tag by subtraction of the processing delay from half the round-trip time of flight”) and (claim 20) transmitting a separate electromagnetic wave from the radar transmitter toward the object; receiving the separate electromagnetic wave reflected from the object using the radar receiver; and determining a range to the object or a rate of changing range to the object based on the separate electromagnetic wave reflected from the object and received using the radar receiver (para 39 and 47, “the distance between Reader and Tag by subtraction of the processing delay from half the round-trip time of flight”). Zand does not teach the radar signals being pulse signals and the RFID tag includes a controller that modulates reflection of the electromagnetic wave based on one or more parameters stored in the RFID tag that characterize radar signals used in the system, modulating an electromagnetic wave to represent a command to the RFID tag, and transmitting the electromagnetic wave modulated with the command from the radar transmitter to the RFID tag, wherein the modulating of the electromagnetic wave reflected using the RFID tag according to the one or more parameters stored in the RFID tag is in response to the command, and the RFID tag includes a controller that modulates reflection according to a first state or a second state of the RFID tag, and the RFID tag is more reflective in the second state than in the first state. Pellerano teaches (claim 15) the radar signals being pulse signals (para 17, “a form of pulse width modulation may be used in which the duration of each separate transmission from the RFID tag”) and a controller coupled to the transceiver to modulate the reflection of the radar signals according to one or more parameters stored in the RFID tag that characterize radar signals used in the system (claim 5, the pulse width modulation circuit is operable to cause the second circuit to transmit for a first time period to represent a binary `one`, and to transmit for a second time period, different than the first time period, to represent a binary `zero”), (claim 18) modulating an electromagnetic wave to represent a command to the RFID tag (para 14, “an RFID reader may be a device that wirelessly transmits a signal to the RFID tag to cause the RFID tag to wirelessly transmit a response,”); and transmitting the electromagnetic wave modulated with the command from the radar transmitter to the RFID tag (para 27, “an RFID reader 410 may activate RFID tag 100 by transmitting an RF signal of the proper frequency”); wherein the modulating of the electromagnetic wave reflected using the RFID tag according to the one or more parameters stored in the RFID tag is in response to the command (claim 5, “the pulse width modulation circuit is operable to cause the second circuit to transmit for a first time period to represent a binary `one`, and to transmit for a second time period, different than the first time period, to represent a binary `zero”). It would have been obvious to modify Zand to include the radar signals being pulse signals because it is merely a substitution of a well-known signal types with no new or unexpected results. It would have been obvious to modify Zand to include the RFID tag includes a controller that modulates reflection of the electromagnetic wave based on one or more parameters stored in the RFID tag that characterize radar signals used in the system because it would allow the RFID tag to communicate with the RFID reader. It would have been obvious to modify Zand to include modulating an electromagnetic wave to represent a command to the RFID tag; and transmitting the electromagnetic wave modulated with the command from the radar transmitter to the RFID tag; wherein the modulating of the electromagnetic wave reflected using the RFID tag according to the one or more parameters Nitzan teaches (claim 15) the RFID tag includes a controller that modulates reflection according to a first state or a second state of the RFID tag, and the RFID tag is more reflective in the second state than in the first state (para 21 and 164 “the RCS is another measure of reflection”). It would have been obvious to modify Zand to include a controller that adjusts states of the RFID tag, wherein: the states include a first state and a second state, the RFID tag is more reflective in the second state than in the first state because it is one of multiple method to modulate a signal with no new or unexpected results.
Claim 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand in view of Pellerano, and Nitzan as applied to claim 15 above, and further in view of Suzuki et al (US 20050226518). Suzuki teaches (claim 16) the RFID tag modulates the data on a plurality of separate pulses transmitted from the radar transmitter and (claim 17) the pulse of electromagnetic wave is modulated to achieve pulse compression in detecting the reflected electromagnetic wave (para 83, “Many compression methods are based on differential pulse code modulation (DPCM), which creates a "predictor" from some linear function of the pixels preceding a point in a scan line”). It would have been obvious to modify Zand in view of Pellerano, and Nitzan to include the RFID tag modulates the data on a plurality of separate pulses transmitted from the radar transmitter and the pulse of electromagnetic wave is modulated to achieve pulse compression in detecting the reflected electromagnetic wave because it is merely a substitution of a well-known method to transmit data with no new or unexpected results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648